887 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ruth L. SMITH, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-3089.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1989.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and ENGEL,* Senior Circuit Judge.
PER CURIAM.


1
Ruth L. Smith appeals a decision and order entered in the United States District Court for the Southern District of Ohio affirming the Secretary of Health and Human Services' denial of her claim for a period of disability and disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. Sec. 401 et seq.


2
Smith was born on June 7, 1931.  She has a high school equivalency diploma, and was employed from 1966 through February 1986 as check-out cashier.  On March 3, 1986 she applied for a period of disability and disability insurance benefits, alleging disability beginning February 25, 1986 from widespread arthritic pain and heart problems, including a rapid heart beat.  Her application was denied.  The ALJ found that her combined impairments--status-post right elbow surgery, obesity, rotator cuff impairment syndrome, degenerative joint disease in the spine, and possible adjustment disorder with mixed emotional features of anxiety and depression--were "severe" within the meaning of the Social Security Act.  However, after reviewing conflicting opinions of examining physicians and a psychologist, he concluded that her impairments did not meet or exceed the level of impairments in the Listing of Impairments, established by regulations implementing the Act.  The ALJ found that her claim of disabling pain was not supported by objective medical evidence.  He also found that she did not meet the standards for obesity or mental impairment in the Listing, and that she was still able to perform light work such as her former cashier position.  The Appeals Council denied review.


3
On review in the district court, the magistrate affirmed the Secretary's denial of benefits.  The court held that the ALJ was within his discretion in discounting the opinion of Smith's long-time personal physician that she was permanently totally disabled, because the opinion was not supported by clinical detail and was based on vocational factors beyond the physician's expertise.


4
On appeal, Smith contends that the Secretary arbitrarily rejected medical evidence establishing a medical condition that could reasonably cause disabling pain, and arbitrarily rejected psychological evidence establishing mental disability.


5
Upon a careful review of the entire record as a whole, both before the Secretary and before the district court, we agree with the conclusion of the magistrate that substantial evidence supports the decision of the Secretary to deny benefits, and that no error of law occurred which would affect the correctness of that decision.  We further find ourselves in agreement with the opinion of the magistrate.  Accordingly, for the reasons set forth in the opinion of Magistrate Michael R. Merz filed in the district court on December 14, 1988, the judgment of the district court is AFFIRMED.



*
 Judge Engel assumed senior status effective October 1, 1989